DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “its” in the last line, and it appears this language is intended to recite the same as claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2011/0047875) in view of Shrivastava et al (“Shrivastava”) (US 2017/0130523) and Klawuhn et al (“Klawuhn”) (US 2018/0284555).
Re claim 1, Kelley discloses a building envelope (Fig. 1) comprising a curtain wall (10) having a frame construction (11, 12, 13) with a plurality of glass elements (3, 4, [0003]) arranged at a distance from each other (Fig. 1) in a heat flow direction (any direction), and a multifunctional glass element (24, [0018]) provided in addition to the glass elements (3, 4) of the curtain wall (10) and arranged on a room side (right side) behind a main heat-insulating plane (any plane) of the curtain wall (10), wherein 
- the multifunctional glass element (24) is movable in a vertical direction or a horizontal direction (Fig. 1, 40); but fails to disclose,  
- wherein the multifunctional glass element has at least two functions selected from the group consisting of: 
(A) anti-glare protection comprising modifiable or switchable layers; 
(B) heating capacity in sections; 
(C) integrated LEDs as room lighting; 
(D) an information system as a screen in sections; 
(E) at least two integrated cameras; and 
(F) at least two integrated loudspeakers.
However, Shrivastava discloses wherein the multifunctional glass element (300) has a function selected from the group consisting of: (A) anti-glare protection (310) comprising modifiable or switchable layers ([0054]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element has a function selected from the group consisting of: (A) anti-glare protection comprising modifiable or switchable layers as disclosed by Shrivastava in order to provide day light zones vs. occupant (glare) control zones, allowing customization of room lighting ([0054]).
In addition, Klawuhn discloses wherein the multifunctional glass element (200) has a function selected from the group consisting of: (C) integrated LEDs as room lighting ([0177]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element (200) has a function selected from the group consisting of: (C) integrated LEDs as room lighting as disclosed by Klawuhn in order to offset blueness or unwanted hue due to light transmitted from the window, providing ambient color a user would prefer ([0177]).
Re claim 2, Kelley as modified discloses the building envelope of claim 1, Klawuhn discloses wherein the multifunctional glass element (200) has at least three of the functions selected from the group consisting of (A) to (F) ((B) heating capacity in sections; see [0153]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element (200) has at least three of the functions selected from the group consisting of (A) to (F) as disclosed by Klawuhn in order to allow a user to control and heat and cool the building ([0153]).
Re claim 4, Kelley as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (24) comprises laminated glass ([0018]).
Re claim 5, Kelley as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (24) comprises a double-glazed pane ([0018]), wherein the individual panes (of 20) can be moved separately (as this is optional/conditional), 
but fails to disclose with an intermediate space between 4 mm and 20 mm between the panes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley with an intermediate space between 4 mm and 20 mm between the panes in order to optimize space and size while allowing for airflow, or to allow the envelope to take up less or an optimum amount of space.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Kelley as modified discloses the building envelope of claim 5, wherein the functions (see above) of the multifunctional glass element (20) are distributed over the individual panes (of [0018]).
Re claim 7, Kelley as modified discloses the building envelope of claim 1, wherein the functions (see above) of the multifunctional glass element (24 are arranged in spatially separated areas (because one function from Shrivastava is anti-glare, and another is from Klawuhn as LEDs, the anti-glare of Shrivastava applied to 24 of Kelley would result in a spaced orientation each).
Re claim 8, Kelley as modified discloses the building envelope of claim 1, wherein the functions (see above) of the multifunctional glass element (see above) are arranged in overlapping areas (Fig. 1, as “areas” is extremely broad and as the language provides no Kelley of reference).
Re claim 9, Kelley as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (24) comprises an openable window (40, Fig. 1) or a folding-sliding element.
Re claim 10, Kelley as modified discloses the building envelope of claim 1, but fails to disclose wherein the multifunctional glass element has smaller dimensions than a glass element arranged outside on a front of the curtain wall.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element has smaller dimensions than a glass element arranged outside on a front of the curtain wall (such as by shortening the interior element 24) in order to reduce materials used, thus reducing costs.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 11, Kelley as modified discloses the building envelope of claim 1, Brown discloses further comprising an integrated sun protection (Claim 16, because the language does not provide a manner by which protection is accomplished, and the claimed screen provides some level of protection) provided as a separate sun protection element (as Claim 16) or as a switchable layer in an outer glass element (of 20) on its front (of 24).
Re claim 12, Kelley as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (24) is arranged on the room side (any side  is a room side) at a distance (as the window and 24 must be a distance) from an adjacent inner wall (any wall into which 10/20 are installed) of the building envelope (Fig. 1), but fails to disclose between 50 mm and 500 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley with a distance between 50 mm and 500 mm in order to optimize space and size while allowing for airflow, or to allow the envelope to take up less or an optimum amount of space.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claims 13-14, Kelley as modified discloses the building envelope of claim 12, but fails to disclose wherein the multifunctional glass element extends over a full room height [claim 12] and wherein the multifunctional glass element extends over the a full width of room [claim 13].
However, it would have been obvious to one having ordinary skill in the art before the Kelley filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element extends over a full room height [claim 12] and wherein the multifunctional glass element extends over the a full width of room [claim 13] in order to increase aesthetic appeal, as a full room of window with LED lighting would be preferable to an enclosed room.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 15, Kelley discloses a building envelope (Fig. 1) comprising a curtain wall (10) having a frame construction (11, 12, 13) with a plurality of glass elements (3, 4, [0003]) arranged at a distance from each other (Fig. 1) in a heat flow direction (any direction), and a multifunctional glass element (24, [0018]) provided in addition to the glass elements (3, 4) of the curtain wall (10) and arranged on a room side (right side) behind a main heat-insulating plane (any plane) of the curtain wall (10), wherein 
- the multifunctional glass element (24) is movable in a vertical direction and a horizontal direction (Fig. 1, 40, as tilting constitutes both directions); but fails to disclose,  
- wherein the multifunctional glass element has at least two functions selected from the group consisting of: 
(A) anti-glare protection comprising modifiable or switchable layers; 
(B) heating capacity in sections; 
(C) integrated LEDs as room lighting; 
(D) an information system as a screen in sections; 
(E) at least two integrated cameras; and 
(F) at least two integrated loudspeakers.
However, Shrivastava discloses wherein the multifunctional glass element (300) has a function selected from the group consisting of: (A) anti-glare protection (310) comprising modifiable or switchable layers ([0054]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element has a function selected from the group consisting of: (A) anti-glare protection comprising modifiable or switchable layers as disclosed by Shrivastava in order to provide day light zones vs. occupant (glare) control zones, allowing customization of room lighting ([0054]).
In addition, Klawuhn discloses wherein the multifunctional glass element (200) has a function selected from the group consisting of: (C) integrated LEDs as room lighting ([0177]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Kelley wherein the multifunctional glass element (200) has a function selected from the group consisting of: (C) integrated LEDs as room lighting as disclosed by Klawuhn in order to offset blueness or unwanted hue due to light transmitted from the window, providing ambient color a user would prefer ([0177]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above. 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635